Sutton, J.,
dissenting. The plaintiff, a pecan commission broker, brought suit for damages against the Western Union Telegraph Company because of the failure of the defendant to deliver two telegraphic messages addressed to him at Lyons, Georgia, which messages the defendant delivered to some other person not authorized by plaintiff to receive or reply to the same. Plaintiff alleged that he had been in communication with a pecan buyer or broker in Virginia relatively to shipping pecans; that on November 6, 1933, this broker delivered to the defendant a collect telegram plainly directed to plaintiff at Lyons, as follows: “Have an offer for five thousand pounds of Schleys at eighteen cents pound five thousand pounds of Stewarts at sixteen cents kindly let me know by Thursday by mail if accepted let me have jobber’s price and lowest price in ton lots;” that this telegram was not delivered to plaintiff, although he was well known to the local agents of defendant, but was delivered to some other person; that had plaintiff received this telegram he could and would have shipped the entire ten thousand pounds of nuts at the price quoted by the sender; that the person to whom the defendant wrongfully delivered said telegram replied thereto under plaintiff’s signature, which was not authorized by the plaintiff, as follows: “Can deliver Thursday Schleys twenty Stewarts sixteen wire;” that in answer to this wire purporting to be from plaintiff, said buyer in Virginia replied by telegram directed to the plaintiff, which was not delivered to plaintiff but to said other person who received the first message, as follows: “Ship A&P Co. two thousand Stewarts and four thousand Schleys Thursday;” that had the plaintiff received this message he could and would have purchased on the open market the Stewarts at 9 cents per pound and the Schleys at 12 cents per pound, and *178would have shipped the same in accordance with said order; and that he could and would have made a profit of 8 cents per pound on the Schleys amounting to $320, and of 7 cents per pound on the Stewarts amounting to $140, making a total of $460, if said telegrams had been delivered to him by the defendant. These profits were not speculative but were certain and definite; and under the allegations of plaintiff’s petition he could and would have made a profit on the pecans as claimed if the telegrams had been delivered to him. This being true, the loss thereof by reason of defendant’s alleged wrongful acts in delivering the messages to some one other than plaintiff, when its agents at the point of delivery were well acquainted with plaintiff, would not constitute damages too remote to be recovered. Under the principles of law laid down in Western Union Telegraph Co. v. Fatman, 73 Ga. 285(4) (supra), and Walker v. Jenkins, 32 Ga. App. 238, 242 (123 S. E. 161), et seq., I think the plaintiff was entitled to recover under the allegations of his petition. For this reason I dissent from the opinion of the majority in this case.